Citation Nr: 0601779	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-29 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left shoulder 
disability, to include recurrent subluxation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February to December 
1969.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 decision by the 
Indianapolis, Indiana, Regional Office (RO), which denied 
reopening of claims for service connection for low back and 
left shoulder disabilities.  In a May 2004 decision, the 
Board determined that new and material evidence had been 
received and reopened said claims; and remanded said claims 
for adjudication by the RO on the merits.  In a subsequent 
April 2005 decision, the Board denied on the merits service 
connection for low back and left shoulder disabilities.  The 
appellant subsequently appealed that April 2005 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2005 Order, the Court vacated 
the April 2005 Board decision, and remanded the case to the 
Board for readjudication consistent with a Joint Motion for 
Remand that had been filed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In the April 2005 Board decision vacated by the Court Order, 
the Board determined that there was clear and unmistakable 
evidence showing that appellant's low back and left shoulder 
disabilities preexisted service and were not aggravated by 
service beyond natural progression.  In the Joint Motion for 
Remand, incorporated by reference by the Court Order in 
question, it was pointed out that the April 2005 Board 
decision failed to adequately distinguish between 
presumption-of-sound-condition determinations under 38 U.S.C. 
§ 1111 and presumption-of-aggravation determinations under 
38 U.S.C. § 1153; that the Board failed to cite to any 
medical opinion evidence to support the proposition that the 
preexisting low back and left shoulder disabilities were not 
aggravated by service beyond natural progression; and that 
the Board had ignored an in-service Medical Board's finding 
of painful motion in conjunction with diagnosed chronic 
lumbosacral strain.  Thus, it is the Board's opinion that the 
case should be remanded for appropriate VA examination with 
medical opinion rendered that addresses the aforcited medical 
evidence inadequacies.  

Accordingly, this case is REMANDED for the following:

1.  The RO should arrange an 
appropriate VA examination to 
determine the etiology of any low 
back and left shoulder disabilities 
manifested.  The examiner should 
review the entire claims folder, 
examine the appellant, and render a 
medical opinion as to whether it is 
at least as likely as not (i.e., is 
there at least a 50 percent 
probability) as to the following:  

(a) Did any currently manifested low 
back and left shoulder disabilities 
have an in-service onset (i.e., are 
they causally or etiologically 
related to service and what are 
their diagnoses); and (b) is there 
clear and unmistakable evidence that 
any low back and left shoulder 
disabilities were manifested prior 
to service and, if so, is there 
clear and unmistakable evidence that 
such disabilities were not 
aggravated (i.e., permanent, not 
temporary, worsening) by service 
beyond natural progression?  

Additionally, in answering the above 
etiological questions, the examiner 
should consider and comment on the 
clinical significance, if any, of an 
in-service Medical Board's finding 
of painful motion in conjunction 
with diagnosed chronic lumbosacral 
strain.

All indicated tests and studies 
should be accomplished.  The 
examination report should contain 
medical history and clinical 
findings, and a rationale for 
medical conclusions rendered.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report.  

2.  The RO should consider all 
additional evidence and readjudicate 
these issues on appeal.  If any 
benefit sought is not granted, a 
supplemental statement of the case 
should be provided, and appellant 
should be afforded the appropriate 
period to respond.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, 
to the extent such action is in 
order.  

No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

